Appellate Case: 22-6097     Document: 010110739678      Date Filed: 09/15/2022     Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       September 15, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-6097
                                                   (D.C. No. 5:21-CR-00180-PRW-1)
  DEVIN DEWAYNE BENNETT,                                     (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                   _________________________________

       This matter is before the court on the parties’ Joint Motion to Remand (the

 “Motion”). Upon consideration, the Motion is granted, as provided below.

       This matter is remanded to the district court with instructions to vacate

 Appellant Devin Dewayne Bennett’s sentence and conduct any and all proceedings

 necessary to resentence Appellant consistent with the grounds presented in the

 Motion, which is incorporated into this Order and Judgment by reference.



       *
          After examining the parties’ motion and appellate record, this panel has
 determined unanimously that oral argument would not materially assist in the
 determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
 case is therefore ordered submitted without oral argument. This order and judgment
 is not binding precedent, except under the doctrines of law of the case, res judicata,
 and collateral estoppel. It may be cited, however, for its persuasive value consistent
 with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-6097   Document: 010110739678        Date Filed: 09/15/2022   Page: 2



       This appeal is dismissed. The mandate shall issue forthwith.


                                           Entered for the Court


                                           Per Curiam




                                          2